DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 67-88 are pending, of which claims 85-88 are withdrawn because of earlier restriction and election without traverse. 
Withdrawn Rejections
The rejection made under 35USC § 102 and 103 in office action dated 04/05/2022 is hereby withdrawn in view of Applicant’s remarks that the instant claims require Ar as a 6-membered heteroaryl ring with 1 or 2 N, which is not taught by the cited prior art on record. Further, the ODP rejection as set forth in office action dated 04/05/2022 is hereby withdrawn in view of Applicant’s submission of TD.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims
Claims 85-88 have been canceled.
Rejoinder
The election of species requirement (A) for Group I, as set forth in the Office action mailed on 01/07/2022, has been reconsidered and is hereby withdrawn. 
In view of the above noted withdrawal of the election of species requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Reasons for Allowance
Applicant’s Remarks and TD filed on 07/05/2022, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s oral composition having compound of formula I, wherein Ar is a 6-membered heteroaryl ring with 1 or 2 N as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s oral composition having compound of formula I, wherein Ar is a 6-membered heteroaryl ring with 1 or 2 N as in the instant claims. The closest prior art, Ng (US 2009/0143377 A1), teaches an oral composition having compound

    PNG
    media_image1.png
    156
    542
    media_image1.png
    Greyscale
which differs from the instant claim Ar group with regard to having a 5-membered heteroaryl ring with N and S as heteroatoms. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to make oral composition as in the instant claims. 
Therefore, claims 67-84 are allowed.
Conclusion
Claims 67-84 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PANCHAM BAKSHI/            Primary Examiner, Art Unit 1623